Exhibit E
3/31/2021                                                            https://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1610987078

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                                                       Location : All MNCIS Sites - Case Search    Help

                                                                                    R                              A
                                                                                         C           N . 10-FA-07-230

 In the Marriage of Michael James Lindell vs Karen Ann Lindell                                               §                                       Case Type: Dissolution with Child
                                                                                                             §                                       Date Filed: 05/30/2007
                                                                                                             §                                        Location: Carver
                                                                                                             §
                                                                                                             §


                                                                                                 P       I

                                                                                                                                                                        Lead Attorneys
 Petitioner          Lindell, Michael James                                                                      Male                                                   ERIC JON BRAATEN
                                                                                                                 DOB:       1961                                         Retained
                      Chaska, MN 55318
                                                                                                                                                                        952-448-4747(W)


 Respondent          Lindell, Karen Ann
                      Spring Park, MN 55384                                                                      DOB:       1957


                                                                                     E               O                  C

            DISPOSITIONS
 06/21/2007 Dissolution Granted - Judgment (Judicial Officer: Kanning, Philip T.)


            OTHER EVENTS AND HEARINGS
 05/30/2007 Summons
 05/30/2007 Petition for Dissolution of Marriage
 05/30/2007 Other Document
 05/30/2007 Other Document
 05/30/2007 Affidavit of Service
 05/30/2007 Waiver of Counsel
 05/30/2007 Certificate of Representation
 05/30/2007 Confidential Information Form 11.1 personal information
 05/30/2007 Marital Termination Agreement
 05/30/2007 Default Scheduling Request
 06/21/2007 Default Hearing (8:30 AM) (Judicial Officer Kanning, Philip T.)
            Result: Held
 06/21/2007 Findings, Order, Judgment and Decree-Dissolution (Judicial Officer: Kanning, Philip T. )
 07/03/2007 Returned Mail


                                                                                             F               I



              Petitioner Lindell, Michael James
              Total Financial Assessment                                                                                                                                                                   340.00
              Total Payments and Credits                                                                                                                                                                   340.00
              Balance Due as of 03/31/2021                                                                                                                                                                   0.00

 05/31/2007   Transaction Assessment                                                                                                                                                                        330.00
 05/31/2007   Mail Payment                        Receipt # 0010-2007-07995                                                        BRAATEN, ERIC JON                                                      (330.00)
 06/21/2007   Transaction Assessment                                                                                                                                                                         10.00
 06/21/2007   Counter Payment                     Receipt # 0010-2007-09031                                                        Lindell, Michael James                                                  (10.00)




https://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1610987078                                                                                                                                                1/1
2/5/2021                                                             https://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1616348396

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                                Location : All MNCIS Sites - Case Search   Help

                                                                                     R                         A
                                                                                           C       N . 10-FA-13-356

 In re the Marriage of Michael James Lindell and Dallas Ann Lindell                                        §                  Case Type: Dissolution without Child
                                                                                                           §                  Date Filed: 08/20/2013
                                                                                                           §                   Location: Carver
                                                                                                           §
                                                                                                           §


                                                                                               P       I

                                                                                                                                                Lead Attorneys
 Petitioner          LINDELL, MICHAEL JAMES                                                                Male                                 DENIS E GRANDE
                                                                                                           DOB:        1961                      Retained
                       CHASKA, MN 55318
                                                                                                                                                612-305-1400(W)


 Respondent          Lindell, Dallas Ann Now Known As Yocum, Dallas Ann                                                                         PAMELA ANN STECKMAN
                                                                                                           DOB         1969                      Retained
                       Fort Mohave, AZ 86246
                                                                                                                                                320-251-6700(W)


                                                                                       E           O               C

            DISPOSITIONS
 10/10/2013 Judgment (Judicial Officer: Eide, Kevin W.)

 01/28/2014 Dissolution Granted - Judgment (Judicial Officer: Eide, Kevin W.)

 01/28/2014 Change of name granted
               Party(Lindell, Dallas Ann)


              OTHER EVENTS AND HEARINGS
 08/20/2013   Answer and Counterpetition
 08/20/2013   Confidential Financial Source Documents Form 11.2
 08/20/2013   Confidential Information Form 11.2 Attachments
 08/20/2013   Certificate of Representation
 08/20/2013   Notice of Motion and Motion for Temporary Relief
 08/20/2013   Affidavit-Other
 08/20/2013   Affidavit of Service
 08/20/2013   Affidavit-Other
 08/20/2013   Notice of Case Filing
 08/20/2013   Notice of Initial Case Management Conference
 08/20/2013   Correspondence
 08/20/2013   Notice of Withdrawal of Counsel
 08/20/2013   Affidavit of Service
 08/20/2013   Correspondence
 08/20/2013   Order-Other (Judicial Officer: Eide, Kevin W. )
 08/28/2013   Correspondence
 08/28/2013   Correspondence
 08/28/2013   Correspondence
 09/10/2013   Correspondence
 09/11/2013   Correspondence
 09/12/2013   Affidavit-Other
 09/12/2013   Correspondence
 09/13/2013   Initial Case Management Conference (10:30 AM) (Judicial Officer Eide, Kevin W.)
              Result: Held
 09/16/2013   ICMC Order for Financial Early Neutral Evaluation (Judicial Officer: Eide, Kevin W. )
 09/20/2013   Memorandum
 09/20/2013   Affidavit of Service
 09/20/2013   Correspondence
 09/23/2013   Notice of Motion and Motion
 09/23/2013   Affidavit of Service
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Affidavit-Other
 09/23/2013   Correspondence
 09/23/2013   Memorandum
 09/24/2013   Temporary Hearing (8:30 AM) (Judicial Officer Eide, Kevin W.)
              Result: Held
 09/24/2013   Taken Under Advisement (Judicial Officer: Eide, Kevin W. )
 09/26/2013   Affidavit-Other
 09/26/2013   Correspondence
 09/26/2013   Affidavit of Service
 09/26/2013   Correspondence
 09/26/2013   Correspondence
 09/26/2013   Correspondence
 09/26/2013   Affidavit-Other
 09/26/2013   Affidavit-Other
 09/26/2013   Affidavit-Other
 09/26/2013   Memorandum
 09/26/2013   Affidavit of Service
 10/02/2013   Correspondence
 10/03/2013   Petition for Dissolution of Marriage
 10/03/2013   Affidavit of Service
 10/03/2013   Correspondence
 10/04/2013   Correspondence
 10/07/2013   Correspondence
 10/10/2013   Order-Other (Judicial Officer: Eide, Kevin W. )
 10/10/2013   Notice of Filing of Order
 10/10/2013   Judgment
 10/21/2013   Notice of Motion and Motion
 10/21/2013   Affidavit-Other
 10/21/2013   Affidavit-Other
 10/21/2013   Affidavit of Service
 10/21/2013   Correspondence
 10/21/2013   Memorandum


https://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1616348396                                                                                                                       1/2
2/5/2021                                                          https://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1616348396
 10/24/2013 ENE Status Conference (8:45 AM) (Judicial Officer Eide, Kevin W.)
            Result: Held
 10/31/2013 CANCELED Motion Hearing (8:30 AM) (Judicial Officer Eide, Kevin W.)
              Other
 10/31/2013 ENE Status Conference (8:30 AM) (Judicial Officer Eide, Kevin W.)
            Result: Held
 11/27/2013 Stipulation and Order (Judicial Officer: Eide, Kevin W. )
 11/27/2013 Notice of Filing of Order
 12/03/2013 Substitution of Counsel
 12/03/2013 Affidavit of Service
 12/03/2013 Correspondence
 12/05/2013 Order-Other (Judicial Officer: Eide, Kevin W. )
 12/05/2013 Correspondence
 12/05/2013 Notice of Filing of Order
 12/26/2013 Correspondence
 12/26/2013 Early Neutral Evaluator's Report
 12/27/2013 Notice-Delinquent Account
 01/06/2014 Returned Mail
 01/22/2014 CANCELED Pre-trial (8:30 AM) (Judicial Officer Eide, Kevin W.)
              Fail to appear
 01/28/2014 Findings, Order, Judgment and Decree-Dissolution (Judicial Officer: Eide, Kevin W. )
 01/28/2014 Notice of Filing of Order
 01/28/2014 Judgment
 01/28/2014 Name Change Sent to Secretary of State
 01/30/2014 Notice of Filing of Order by Attorney or Party
 01/30/2014 Affidavit of Service
 01/30/2014 Correspondence
 02/12/2014 CANCELED Evidentiary Hearing (8:30 AM) (Judicial Officer Eide, Kevin W.)
              Settled
 02/12/2014 Correspondence
 02/14/2014 Correspondence
 02/28/2014 Summary Real Estate Disposition Judgment (Judicial Officer: Eide, Kevin W. )
 02/28/2014 Judgment
 02/28/2014 Notice of Filing of Order
 07/12/2017 Copy Request        Index # 1


                                                                                       F           I



              Attorney DAUDELIN, SUSAN ANNE
              Total Financial Assessment                                                                                              32.00
              Total Payments and Credits                                                                                              32.00
              Balance Due as of 02/05/2021                                                                                             0.00

 01/28/2014 Transaction Assessment                                                                                                     32.00
 01/28/2014 Counter Payment                      Receipt # 0010-2014-000694                             DAUDELIN, SUSAN ANNE         (32.00)



              Petitioner LINDELL, MICHAEL JAMES
              Total Financial Assessment                                                                                             609.00
              Total Payments and Credits                                                                                             584.00
              Balance Due as of 02/05/2021                                                                                            25.00

 09/23/2013   Transaction Assessment                                                                                                  534.00
 09/23/2013   Mail Payment                       Receipt # 0010-2013-007657                             Lindell, Michael James       (25.00)
 09/23/2013   Mail Payment                       Receipt # 0010-2013-007658                             Lindell, Michael James      (102.00)
 09/23/2013   Mail Payment                       Receipt # 0010-2013-007660                             Lindell, Michael James      (407.00)
 09/24/2013   Transaction Assessment                                                                                                   25.00
 09/24/2013   Mail Payment                       Receipt # 0010-2013-007691                             Lindell, Michael James       (25.00)
 10/01/2013   Transaction Assessment                                                                                                   25.00
 10/01/2013   Mail Payment                       Receipt # 0010-2013-007856                             GRANDE, DENIS E              (25.00)
 10/02/2013   Transaction Assessment                                                                                                   25.00



              Respondent Lindell, Dallas Ann
              Total Financial Assessment                                                                                             718.00
              Total Payments and Credits                                                                                             718.00
              Balance Due as of 02/05/2021                                                                                             0.00

 08/20/2013   Transaction Assessment                                                                                                  509.00
 08/20/2013   Mail Payment                       Receipt # 0010-2013-006742                             STECKMAN, PAMELA ANN        (509.00)
 09/26/2013   Transaction Assessment                                                                                                   50.00
 09/26/2013   Mail Payment                       Receipt # 0010-2013-007757                             Lindell, Dallas Ann          (50.00)
 10/21/2013   Transaction Assessment                                                                                                  127.00
 10/23/2013   Mail Payment                       Receipt # 0010-2013-008513                             STECKMAN, PAMELA ANN        (127.00)
 02/12/2014   Transaction Assessment                                                                                                   16.00
 02/12/2014   Mail Payment                       Receipt # 0010-2014-001086                             STECKMAN, PAMELA ANN         (16.00)
 02/14/2014   Transaction Assessment                                                                                                   16.00
 02/14/2014   Mail Payment                       Receipt # 0010-2014-001201                             STECKMAN, PAMELA ANN         (16.00)




https://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1616348396                                                                          2/2
